Case: 4:18-cr-00975-CDP Doc. #: 280 Filed: 02/12/21 Page: 1 of 2 PageID #: 1101




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
         Plaintiff,                           )
                                              )    NO. S1-4:18 CR 975 CDP
                v.                            )
                                              )
DUSTIN BOONE, et al,                          )
                                              )
            Defendants.                       )


                      GOVERNMENT=S SECOND NOTICE OF INTENT
                        TO USE AT TRIAL CERTIFIED RECORDS

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Carrie Costantin and

Robert F. Livergood, Assistant United States Attorneys for said District, and files its Second

Notice of Intent to Use Custodian of Records Affidavit pursuant to Rules 803(6) and 902(11) of

the Federal Rules of Evidence. In support thereof, the Government asserts:

       1. All defendants are charged with Deprivation of Civil Rights under Color of Law;

defendant Myers is charged with Destruction, Alteration, or Mutilation of Evidence in a Federal

Investigation; and defendant Korte is charged with Making False Statements to the Federal

Bureau of Investigation.

       2.     Attached hereto is the declaration of Lesley Ahlberg. Lesley Ahlberg is a Legal

Specialist of Apple Inc.. As part of her duties she is a duly authorized Custodian of Records for

Apple Inc. See Attachment One.

       3. In compliance with Rule 902(11), the Government has provided the defense herewith

a copy of the declaration and has made the records available for the defense.
Case: 4:18-cr-00975-CDP Doc. #: 280 Filed: 02/12/21 Page: 2 of 2 PageID #: 1102




       Wherefore, the Government intends to offer the above-listed business records through a

Custodian of Records affidavit pursuant to Rule 803(6) and Rule 902(11) of the Federal Rules of

Evidence.

                                                     Respectfully submitted:

                                                     SAYLER A. FLEMING
                                                     United States Attorney

                                                       s/Robert F. Livergood
                                                     ROBERT F. LIVERGOOD, #35432MO
                                                     CARRIE COSTANTIN #35925MO
                                                     Assistant United States Attorneys
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     (314) 539-2309 FAX



                                  CERTIFICATE OF SERVICE

I hereby certify that on February 12, 2021, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court=s electronic filing system upon all parties of
record.



                                                      s/Robert F. Livergood
                                                     ROBERT F. LIVERGOOD, 35432MO
                                                     Assistant United States Attorney
